Exhibit 10.55
 
AMENDED AND RESTATED DISTRIBUTION AGREEMENT
 
This AMENDED AND RESTATED DISTRIBUTION AGREEMENT, dated as of May 1, 2000, as
amended on July 10, 2001 and further amended on July 27, 2001, and as amended
and restated on April 24, 2002 (this “Agreement”), by and between IDT
Netherlands, B.V. (“IDT”), a corporation organized and existing under the laws
of The Netherlands having an office at Ganges Plaza, 108 Ganges Street, El
Paraiso Industrial Park, Rio Piedras, PR 00926, and Union Telecard Alliance, LLC
(“Distributor”), a limited liability company organized and existing under the
laws of the State of Delaware having an office at 44 Cherry Valley Avenue, West
Hempstead, NY 11552.
 
WITNESSETH:
 
WHEREAS, IDT is engaged in, among other activities, the sale of pre-paid phone
cards (the “Products”);
 
WHEREAS, Distributor is desirous of being appointed exclusive distributor of the
Products in the fifty states of the United States of America and the District of
Columbia (the “Exclusive Territory”); and
 
WHEREAS, IDT is willing to grant such appointment to the Distributor upon the
terms and conditions herein set forth;
 
NOW, Therefore, it is mutually agreed by IDT and Distributor as follows:
 
1. Definitions.
 
“Copyrights” shall mean mask works, rights of publicity and privacy, copyrights
in works of authorship of any type, including software, registrations and
applications for registration thereof throughout the world, all rights therein
provided by international treaties and conventions, all moral and common law
rights thereto, and all other rights associated therewith.
 
“Patents” shall mean United States, foreign and international patents, patent
applications and statutory invention registrations, including reissues,
divisions, continuations, continuations in part, extensions and reexaminations
thereof, and all rights therein provided by international treaties and
conventions.
 
“Trade Secrets” shall mean trade secrets, know-how and other confidential or
proprietary technical, business and other information, including manufacturing
and production processes and techniques, research and development information,
technology, drawings, specifications, designs, plans, proposals, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, customer and supplier lists and information, and all rights
in any jurisdiction to limit the use or disclosure thereof.
 
“Trademarks” shall mean trademarks, service marks, trade dress, logos, trade
names, corporate names, URL addresses, domain names and symbols, slogans and
other indicia of source or origin, including the goodwill of the business
symbolized thereby or associated therewith, common law rights thereto,
registrations and applications for registration thereof



--------------------------------------------------------------------------------

throughout the world, all rights therein provided by international treaties and
conventions and all other rights associated therewith.
 
2. Appointment and Territories.
 
(a) Subject to the terms and conditions contained in this Agreement, for the
term of this Agreement and any renewals hereof, IDT (i) appoints Distributor as
exclusive distributor of the Products in the Exclusive Territory and (ii) grants
Distributor the non-exclusive right to solicit orders for and sell the Products
in Puerto Rico, the Dominican Republic and United States Virgin Islands (the
“Non-exclusive Territories”, and together with the Exclusive Territory, the
“Territories”). IDT reserves the right to sell the Products directly and through
other distributors/sales representatives outside the Exclusive Territory.
Subject to Section 12 of this Agreement, Distributor shall not be entitled to
any compensation from IDT with respect to sales of the Products made by IDT
outside the Exclusive Territory. Distributor acknowledges and agrees that any
omission or failure by IDT to appoint other distributors/sales representatives
in any of the Non-exclusive Territories or to sell Products directly therein,
shall not amount to a waiver of its right to do so and shall not be construed as
conferring any exclusivity to Distributor in any such Non-exclusive Territories.
 
(b) Distributor shall not solicit sales or knowingly sell the Products directly
or indirectly outside of the Territories without the prior written consent of
IDT, which may be withheld in the sole discretion of IDT. To the extent
Distributor is legally able to do so, Distributor shall cease selling to any
customer or account that IDT reasonably demonstrates is selling Products, or is
a source of Products being sold, outside the Territories without authorization
from IDT and all profits (as reasonably determined by the Chief Financial
Officer of Distributor) from Distributor’s sales to such customers shall be
received by Distributor solely for the account of IDT and shall be promptly paid
by Distributor to IDT.
 
3. Prior Goodwill.
 
Distributor acknowledges that IDT has heretofore, directly or through agents and
representatives, promoted, marketed and sold the Products in the Territories,
having thus developed the Products’ goodwill, good name, reputation and consumer
acceptance in the Territories. Distributor agrees to exercise its best efforts
not to jeopardize the Products’ goodwill, good name, reputation and consumer
acceptance in the Territories.
 
4. Independent Contractor.
 
DISTRIBUTOR IS AN INDEPENDENT CONTRACTOR WITH COMPLETE CONTROL OF THE DETAILS OF
THE PERFORMANCE OF ITS OBLIGATIONS AS SET FORTH IN THIS AGREEMENT AND IS NOT TO
BE DEEMED TO BE AN EMPLOYEE, AGENT OR SERVANT OF IDT. DISTRIBUTOR HAS NO
AUTHORITY TO CONTRACT FOR, OR ON BEHALF OF, IDT OR OTHERWISE TO BIND OR OBLIGATE
IDT IN ANY MANNER WHATSOEVER.
 
IDT IS AN INDEPENDENT CONTRACTOR WITH COMPLETE CONTROL OF THE DETAILS OF THE
PERFORMANCE OF ITS OBLIGATIONS AS SET FORTH IN THIS AGREEMENT AND IS NOT TO BE
DEEMED TO BE AN EMPLOYEE, AGENT OR



--------------------------------------------------------------------------------

SERVANT OF DISTRIBUTOR. IDT HAS NO AUTHORITY TO CONTRACT FOR, OR ON BEHALF OF,
DISTRIBUTOR OR OTHERWISE TO BIND OR OBLIGATE DISTRIBUTOR IN ANY MANNER
WHATSOEVER.
 
5. Distributor’s Representations, Warranties and Covenants.
 
(a) Distributor represents and warrants that it has all requisite power and
authority to enter into and perform its obligations under this Agreement, that
it has the right, power and authority to perform its obligations hereunder, that
the execution, delivery and performance of this Agreement will not violate or
constitute a default under the terms of any agreement or instrument to which
Distributor or any of its affiliates is a party or by which any of its or their
material assets or rights or privileges are subject or bound.
 
(b) Distributor represents and warrants that the Products shall be printed,
packaged, labeled, packed and shipped in compliance with the requirements of all
applicable Federal, state and local laws, regulations, ordinances and
administrative rules and orders (“Applicable Laws”).
 
(c) Distributor agrees to:
 
(i) Exercise its best efforts to sell and solicit orders for the sale of the
Products;
 
(ii) Maintain adequate facilities and manpower to fulfill its obligations to IDT
under this Agreement;
 
(iii) Co-operate with IDT in developing and maintaining programs to familiarize
its salesmen and merchandisers with the Products;
 
(iv) Keep on hand and available for reference by its salesmen such literature as
IDT may supply regarding the Products;
 
(v) Prominently display the Products and any promotional materials supplied by
IDT;
 
(vi) Cooperate in any sales, marketing or promotion efforts sponsored by IDT,
including, but not limited to, customer seminars, trade shows, direct customer
mailings, etc.;
 
(vii) Keep IDT advised of the potential demand for the Products as well as any
event known to Distributor that may affect the sales or position of the Products
in any market within any of the Territories;
 
(viii) Keep data on sales volume and any other information reasonably necessary
to operate effectively and have such data available for IDT on a current basis;
 
(ix) Maintain and keep an adequate supply of inventory of the



--------------------------------------------------------------------------------

Products to meet anticipated demand and to avoid out-of-stock situations;
 
(x) Coordinate with IDT’s employee responsible for the Territories, who will act
as IDT’s liaison, marketing arm and coordinator to provide Distributor with
technical assistance and marketing development for the Territories;
 
(xi) Make regular calls on all Distributor’s customers of Products in the
Territories;
 
(xii) Transmit to IDT sales information on a timely basis as required to support
marketing programs; and
 
(xiii) Maintain active customer files available to IDT.
 
6. Representations, Warranties and Covenants of IDT.
 
(a) IDT represents and warrants that it has all requisite corporate power and
authority to enter into and perform its obligations under this Agreement, that
it has the right, power and authority to perform its obligations hereunder and
that the execution, delivery and performance of this Agreement will not violate
or constitute a default under the terms of any agreement or instrument to which
IDT is a party or by which any of its material assets or rights or privileges
are subject or bound.
 
(b)
 
Subject to Section 25, IDT hereby represents, warrants and covenants that it
will not grant to any other entity, throughout the term of this Agreement, as
such term may be extended from time to time pursuant to Section 15, the right to
sell Products in the Exclusive Territory.

 
(c)
 
IDT represents and warrants that any Products sold to Distributor pursuant to
this Agreement shall be of good quality, merchantable and fit for the purpose
intended, and IDT further represents that the Products are not articles that may
not be introduced into interstate commerce in the United States or that are
misbranded in violation of any Applicable Laws.

 
7. Marketing, Advertising and Promotion.
 
All advertising and promotional campaigns (including, but not limited to,
customer seminars, trade shows, direct customer mailings, etc.) conducted by
Distributor in the Territories relating to the Products shall be for the account
of Distributor and any advertising allowance given off invoice by IDT shall be
used only for advertising the Products. Distributor will prepare, distribute and
use all proposed advertising, sales promotion and display materials relating to
the Products that utilize the Intellectual Property (as defined in Section 12),
in each case in accordance with practices existing on the date hereof to
maintain the goodwill of the Products and the validity and goodwill of the
Intellectual Property, and otherwise in accordance with such other practices as
IDT may reasonably request. Except as otherwise agreed to in writing by IDT, IDT
shall not be held liable for any expenses, disbursement, price concession,
advertising allowance or any other concessions. IDT shall be entitled to direct
Distributor to



--------------------------------------------------------------------------------

discontinue preparing, distributing and/or using any material which it
reasonably determines either (a) contains improper or insupportable claims, (b)
is incompatible with IDT’s marketing strategy or (c) conflicts with any
Applicable Law or agreement to which IDT or any of its affiliates is subject,
and upon notification to Distributor of any such direction, Distributor shall
forthwith or (other than with respect to clause (c)) otherwise as promptly as
practicable under the circumstances discontinue the practice complained of.
Distributor shall take such other measures as IDT may reasonably request from
time to time to protect the quality of the Products, the validity of the
Intellectual Property and the goodwill related to each.
 
In this regard, IDT agrees to furnish Distributor, to the extent commercially
reasonable, with marketing and sales support, as follows:
 
(a)    Trade advertising;
 
(b)    Production of sample materials;
 
(c)    Production of literature and promotional materials;
 
(d)    Sales leads when generated; and
 
(e)    Training.
 
8.     Inspection.
 
IDT and its authorized representatives may at any reasonable time inspect
Distributor’s records to verify the compliance of Distributor with the
provisions of this Agreement. Representatives of IDT shall have access to
Distributor’s place of business at all reasonable times for the purpose of
taking inventory of the stock on hand.
 
9.     Primary Area of Focus.
 
It is the intention of the parties that Distributor devote its resources to
building up the Products of IDT and, therefore, subject to Sections 11 and 25
hereof, Distributor and its subsidiaries agree not to purchase or distribute
products similar to the Products from any source other than IDT unless otherwise
agreed to by IDT in writing; provided, however, that Distributor may continue
distributing products from non-IDT sources, which are similar to the Products,
representing monthly gross revenues not to exceed $3,000,000, if such products
from non-IDT sources (a) were distributed by Distributor or Distributor’s
predecessor on or prior to May 1, 2000, or (b) were distributed by Distributor
with IDT’s approval during the period May 1, 2000 to, and including, April 24,
2002 and which are also currently distributed by the Distributor.
 
10.     Terms of Sale.
 
(a) Subject to the terms of the Operating Agreement of Distributor, dated as of
April 27, 1998, as amended on May 1, 1998, May 1, 2001 and June 1, 2001, and as
amended and restated on the date hereof (the “Operating Agreement”), IDT shall
establish from time to time the sales price and the terms and conditions at
which the Products are to be sold to Distributor. Credit terms will be 30 days.
Credit limits will be established from time to time by





--------------------------------------------------------------------------------

IDT. In connection with IDT’s establishment of credit limits, Distributor agrees
to provide IDT from time to time with such financial and credit information as
may be necessary for IDT to establish credit limits. Subject to the terms of the
Operating Agreement, said prices, terms and conditions are subject to change by
IDT.
 
(b) IDT WILL BILL DISTRIBUTOR IN EUROS OR U.S. DOLLARS AND DISTRIBUTOR AGREES TO
PAY IN THE BILLED CURRENCY. IT IS AGREED AMONG THE PARTIES THAT TITLE TO THE
PRODUCTS AND RISK OF LOSS PASSES TO DISTRIBUTOR IN PUERTO RICO UPON ACTIVATION
OF THE PRODUCTS. DISTRIBUTOR shall make payments to bank accounts designated by
IDT and/or provide IDT with satisfactory collateral securing amounts due to IDT
from time to time on account of inventory advances.
 
(c) Subject to the terms of the Operating Agreement, IDT reserves the right to
reject an order or cancel the same or any part thereof after acceptance, for
credit or any other reason. While it is acknowledged that all delivery dates
requested by Distributor are approximate, IDT will use commercially reasonable
efforts to timely fill Distributor’s orders.
 
11. Product Specifications and Supply.
 
Distributor understands and agrees that IDT reserves the right, at any time and
from time to time without advance notice and without thereby incurring any
liability or obligation to Distributor, to: (i) change the specifications for
the Products; (ii) change its sourcing, sales and distribution policies; and
(iii) discontinue the sale to Distributor of any Products no longer marketed by
IDT, provided that IDT shall use commercially reasonable efforts to notify
Distributor at least forty-five (45) days prior to discontinuing the sale to
Distributor of Products no longer marketed by IDT and provided, further, that if
IDT (A) does not continue the sale to Distributor of Products from which
Distributor generates net profits (calculated at such time based on a three
month period ending on the last day of the calendar month immediately preceding
the date IDT discontinues the sale of such Products) and (B) does not offer
Distributor reasonably suitable replacement Products, then Distributor may seek
to obtain replacement products from third parties for the specific market
segments to which such discontinued Products were targeted, provided, however,
that Distributor shall discontinue its marketing and distribution of any such
replacement products from third parties within 30 days following IDT’s
commitment to provide Distributor with (and the subsequent provision of) (i) the
discontinued Products with respect to which such replacement products have been
obtained or (ii) reasonably suitable replacement Products.
 
12. Intellectual Property.
 
Except as specifically provided herein, this Agreement shall not be construed to
give Distributor any right, title or interest in the Intellectual Property or
the Products.
 
Subject to the foregoing, Distributor and IDT acknowledge that all Trademarks
(whether registered or unregistered) and related goodwill, and all Copyrights,
Patents, Trade Secrets and all other intellectual property developed or used by
Distributor, whether existing or used now or in the future and any causes of
action that may arise therefrom (collectively, the



--------------------------------------------------------------------------------

“Intellectual Property”) are owned by IDT except for Distributor’s customer
lists and customer information, all of which are owned by Distributor. To the
extent that Distributor may be found to have any proprietary interest or the
appearance of a proprietary interest in the Intellectual Property (except for
Distributor’s customer lists and customer information), Distributor hereby
assigns such interest and further agrees to take whatever additional action is
necessary to assign such Intellectual Property to IDT and to register such
Intellectual Property in IDT’s name, including, without limitation, the
execution of any assignment, registration, application or other documentation.
In addition, Distributor hereby grants to IDT an irrevocable power of attorney
to execute in its name any documents necessary to effect the intent of the
preceding sentence.
 
In consideration, and subject to the terms and conditions, of this Agreement,
IDT hereby grants to Distributor a royalty-free, non-exclusive,
non-transferrable license to use the Intellectual Property (except for
Distributor’s customer lists and customer information) in the Territories solely
for the purpose of fulfilling Distributor’s obligations hereunder (the
“License”). The License shall terminate upon the termination of this Agreement;
provided, however, that in connection with any Intellectual Property which is
patented, if still effective, the License with respect to the relevant patent
will expire upon the termination of the patent, including any extension or
renewal thereof, if prior to the termination of this Agreement. To the extent
that Distributor has or acquires any control over the quality of the Product,
Distributor agrees to maintain the quality of the Product consistent with the
historical quality of goods sold using any relevant Trademark licensed under the
License to date. Distributor acknowledges that any and all goodwill arising from
Distributor’s use of the Intellectual Property consisting of Trademarks inures
solely to the benefit of IDT.
 
Distributor hereby acknowledges that the Intellectual Property is licensed AS
IS. IDT MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO THE INTELLECTUAL PROPERTY, INCLUDING WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO NON-INFRINGEMENT, VALIDITY OR
OWNERSHIP. IDT reserves the right to require Distributor to discontinue use of
(and terminate the License with respect to) any Intellectual Property licensed
by IDT to Distributor in the event that any third party asserts or threatens to
assert that any such Intellectual Property infringes or violates such third
party’s intellectual property rights.
 
Distributor further acknowledges the validity of the Intellectual Property used
in connection with the sale of Products, and agrees not to knowingly take any
action (or knowingly omit to take any action) that would prejudice or interfere
with such validity or IDT’s ownership rights. Distributor further agrees not to
use Trademarks licensed by IDT to Distributor or any other Trademark confusingly
similar to the Trademarks licensed by IDT to Distributor in connection with any
goods other than the Products.
 
Distributor agrees that it will notify IDT promptly of any infringement,
misappropriation or violation of the Intellectual Property by third parties of
which it becomes aware.
 
IDT agrees that any net profit (as reasonably determined by the Chief Financial
Officer of IDT) directly or indirectly derived from the commercial exploitation
by IDT of the



--------------------------------------------------------------------------------

Intellectual Property set forth in Exhibit A to this Agreement prior to the
termination of this Agreement, shall inure to the benefit of Distributor, shall
be received by IDT solely for the account of Distributor and shall be paid
promptly by IDT to Distributor. The obligation of this paragraph is independent
of and shall survive termination of the License. For the avoidance of any doubt,
any revenue or other payments received by IDT or any of its affiliates as
members of Distributor or to which IDT or any of its affiliates may be entitled
as members of Distributor, shall not be considered, for purposes of the
preceding sentence, to be net profit directly or indirectly derived from the
commercial exploitation by IDT of the Intellectual Property set forth in Exhibit
A.
 
13. Confidential Information.
 
Each of IDT and Distributor agrees that it shall not, at any time during the
term of this Agreement or thereafter without the written consent of the other,
use or disclose to any third party any confidential and/or technical information
relating to the other party or any of the other party’s affiliates, made
available to it by the other party or by any third party at the request or
direction of the other party. The parties shall, upon termination of this
Agreement, deliver to the other party all written material relating to such
confidential or technical information. Notwithstanding the foregoing, IDT and
Distributor acknowledge that disclosure of any information or materials which
are required to be disclosed pursuant to an Applicable Law, government
requirement or court order, or the rules of any stock exchange or automated
quotation system, or national, federal, state, local or other governmental
reporting requirements, shall be deemed not to be a breach of the covenants
contained in this Section 13. IDT and Distributor acknowledge and agree that
each of its respective covenants pursuant to this Section 13 is an essential
condition of this Agreement. Accordingly, without affecting any other rights or
remedies that the other may have, IDT and Distributor agree that the other will
be entitled to the remedies of injunction, specific performance or any other
equitable relief for breach or threatened breach of this Section 13.
Notwithstanding anything to the contrary, the right of the parties to equitable
relief pursuant to this Section 13 shall survive the termination of this
Agreement and continue in full force and effect.
 
14. Transfer of the Agreement.
 
(a) In entering into this Agreement, IDT carefully considered Distributor’s
financial condition, and its know-how in the promotion, sale and distribution of
the Products. Therefore, the grant of rights to Distributor hereunder is unique,
and such right shall not be transferred, assigned or otherwise disposed of to
any other person, firm or corporation without IDT’s consent. Any such purported
transfer, assignment or disposition made without IDT’s written consent shall be
null and void. The terms “assignment” and “transfer” shall include any change in
the ownership or control of Distributor. Any assignment by UTCG Holdings LLC, a
Delaware limited liability company (“Newco”), of its interest in Distributor or
any change in the direct or indirect record or beneficial ownership of Newco
shall, (i) if not otherwise permitted pursuant to (x) that certain Securities
Purchase Agreement, by and among Carlos Gomez (“Gomez”), Newco and Distributor,
dated May 1, 1998, as amended by Amendment No. 1 to the Securities Purchase
Agreement by and among Newco, IDT and Distributor, dated April 24, 2002, (y) the
Operating Agreement, or (z) that certain Transfer Restriction Agreement, dated
April 24, 2002, by and among IDT Corporation, IDT Domestic-



--------------------------------------------------------------------------------

Union, Gomez and Distributor, or (ii) if not previously approved in writing by
IDT, constitute just cause for termination of this Agreement by IDT, unless, in
the case of any such change in the record or beneficial ownership of Newco, such
change in the record or beneficial ownership is reversed back to the record or
beneficial ownership of Newco in effect prior to such change, within 30 days of
written notice from IDT requesting same.
 
(b) Notwithstanding Section 14(a) above, (i) Newco shall be permitted to pledge
its membership interests in Distributor in favor of Gomez pursuant to that
certain LLC Interest Pledge and Security Agreement, dated April 24, 2002, by and
between Newco and Carlos Gomez, and (ii) the Carlos Gomez Family Trust shall be
permitted to pledge its membership interests in Newco in favor of Carlos Gomez
pursuant to that certain LLC Interest Pledge and Security Agreement, dated April
24, 2002, by and between the Carlos Gomez Family Trust and Carlos Gomez.
 
(c) Neither this Agreement nor any of IDT’s rights hereunder may be transferred,
assigned or otherwise disposed of, directly or indirectly, by operation of law
or otherwise, to any other person, firm, corporation or other entity without
Distributor’s consent, provided, however, that notwithstanding the foregoing or
any other provision of this Agreement, IDT may transfer, assign or otherwise
dispose of, directly or indirectly, by operation of law or otherwise, to any of
its controlled affiliates, upon written notice to Distributor, this Agreement or
any of its rights under this Agreement. In the event IDT transfers, assigns or
otherwise disposes of, directly or indirectly, by operation of law or otherwise,
to any other person, firm, corporation or other entity (a “Transferee”) all or
substantially all of its business of selling pre-paid phone cards, whether
operated by IDT or any of its affiliates prior to the earlier of (A) the
termination of the License and (B) the termination of this Agreement, IDT agrees
to cause such Transferee to grant Distributor (x) a license to use the
Intellectual Property (except for Distributor’s customer lists and customer
information) on terms and conditions no less favorable than the License and (y)
an exclusive right to sell the Products in the Exclusive Territory throughout
the term of this Agreement on terms and conditions no less favorable than the
Agreement. For the purposes hereof, “affiliate” shall mean, with respect to any
person, any other person who controls, is controlled by or is under common
control with such person. “Control” (and its derivations) shall mean the ability
to direct or influence the policy or management of any person, whether by means
of contract, organizational document or otherwise.
 
15. Termination of Agreement.
 
Unless terminated by either party in accordance with the provisions of this
paragraph, this Agreement shall be in effect for a period of time commencing on
April 24, 2002 and terminating on April 24, 2007; provided, however, that in the
event the Net Profits of Distributor (as such term is defined in the Operating
Agreement) from sale of the Products for the twelve months ended December 31,
2006 are equal to or greater than $16,000,000, either of IDT or Distributor may
notify the other party, prior to January 30, 2007, that it exercises its right
to extend the Agreement for a period of two years; provided, further, that if
Net Profits of Distributor from sale of the Products for the twelve months ended
December 31, 2008 are equal to or greater than $21,000,000, either of IDT or
Distributor may notify the other party, prior to January 30, 2009, that it
exercises its right to extend the Agreement for a further period of two



--------------------------------------------------------------------------------

years. Unless otherwise agreed in writing by the parties, this Agreement will
not be extended beyond the ninth-year anniversary of this Agreement.
 
The parties expressly agree that, without limitation of the generality of the
foregoing:
 
(a) IDT shall have just cause for termination upon the happening of any of the
following occurrences, acts or omissions, provided such acts or omissions were
not caused by IDT or any of its affiliates (other than Distributor or any of its
subsidiaries) or by any of their respective employees or representatives or by
any of the officers of Distributor designated by IDT or any of its affiliates
(other than Distributor or any of its subsidiaries) pursuant to the Operating
Agreement:
 
(i) The cessation of the usual business of Distributor;
 
(ii) In the event of a calling of a meeting of the creditors of Distributor, and
assignment by Distributor for the benefit of creditors, the insolvency of any
kind of Distributor, or in the event of any filing of a voluntary or involuntary
petition under the provisions of the United States Bankruptcy Act or amendments
thereto, or any application for the appointment of a receiver for the property
of Distributor, which in the case of any such involuntary filing remains
unsatisfied and undischarged at the end of thirty (30) days after the initial
filing thereof;
 
(iii) In the event that Distributor fails to exercise commercially reasonable
efforts not to jeopardize the Products’ goodwill, good name, reputation and
consumer acceptance in the Territories within 30 days of receipt of written
notice from IDT;
 
(iv) In the event Distributor fails to discontinue a practice complained of
under Section 7 hereof within 30 days of receipt of written notice from IDT, or
in the case of a practice referred to under Section 7(c) hereof immediately
following receipt of written notice from IDT;
 
(v) In the event of any material failure or omission by Distributor to comply
with any of its essential obligations under this Agreement, which is not
substantially cured within thirty (30) days after receipt of written notice from
IDT specifying such failure or omission with reasonable detail; or
 
(vi) In the event of a purported transfer or assignment of Newco’s interest in
Distributor in contravention of Section 14(a) hereof.
 
(b) Distributor shall have just cause for termination upon the happening of any
of the following occurrences, acts or omissions:
 
(i) The cessation of the usual business of IDT;



--------------------------------------------------------------------------------

 
(ii) In the event of a calling of a meeting of the creditors of IDT, and
assignment by IDT for the benefit of creditors, the insolvency of any kind of
IDT, or in the event of any filing of a voluntary or involuntary petition under
the provisions of the United States Bankruptcy Act or amendments thereto, or any
application for the appointment of a receiver for the property of IDT, which in
the case of any such involuntary filing remains unsatisfied and undischarged at
the end of thirty (30) days after the initial filing thereof; or
 
(iii) In the event of any material failure or omission by IDT to comply with any
of its essential obligations under this Agreement, which is not substantially
cured within thirty (30) days after receipt of written notice from Distributor
specifying such failure or omission with reasonable detail; or
 
Under the circumstances described in subparagraphs (a) and (b) of this Section
15, this Agreement shall be considered terminated immediately upon receipt of
written notice of termination in certified mail from the terminating party to
the other party, at the address herein designated or at such other address as
may from time to time be designated in writing by the parties.
 
16. Post Termination.
 
Upon the termination of this Agreement, (i) all rights and privileges granted to
Distributor hereunder shall immediately cease and terminate and Distributor
shall thereupon discontinue forever the use of any Intellectual Property and any
advertising material relating to the Products, (ii) any indebtedness of one
party to another pursuant to the terms of this Agreement, shall immediately
become due and payable without notice and (iii) Distributor shall promptly
return to IDT, at Distributor’s expense, all samples, price lists, sales
manuals, promotional materials and other selling aids relating to the Products
furnished by IDT and remaining at the time in the possession of Distributor. For
the avoidance of any doubt, the termination of this Agreement shall not in any
way release any party from any liability for any indebtedness to the other party
or any of its affiliates, and any agreements or arrangements with respect to
such indebtedness shall continue in full force and effect, and shall be valid
and binding agreements of the parties enforceable against each party in
accordance with their terms and unaffected by the termination of this Agreement.
 
In the event this Agreement is properly terminated, neither party shall be
liable to the other party, by reason of termination, whether on account of loss
by IDT, on the one hand, or Distributor, on the other, of present or prospective
profits or discounts or commissions on sales or anticipated sales, or
expenditures, investments or commitments made in connection therewith, or in
connection with the establishment, development or maintenance of IDT’s business,
on the one hand, or Distributor’s business, on the other, or on account of any
other causes or thing whatsoever.



--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary, the irrevocable power of attorney of
Distributor granted to IDT pursuant to Section 12 of this Agreement shall
survive the termination of this Agreement and continue in full force and effect.
 
The failure of a party, in any one or more instances, to insist upon performance
of any of the terms, covenants or conditions of this Agreement, or to exercise
any right to terminate this Agreement, shall not be construed as a waiver or
relinquishment of the same or of any future right to performance of such term,
covenant or condition, or as a waiver or an estoppel to exercise any present or
future right to terminate this Agreement, or of a party’s obligation with
respect to future performance of the same. All other terms, covenants and
conditions hereof shall continue in full force and effect.
 
17. Entire Agreement.
 
This Agreement supersedes all prior and concurrent discussions and agreements
between the parties hereto and between Distributor and IDT’s affiliated
companies with respect to all matters contained herein, and it constitutes the
sole and entire Agreement between IDT and Distributor respecting the same. Each
of the parties represents and warrants that, in entering into this Agreement it
is not relying on any promise, representation, warranty or agreement, oral or
written, respecting any of the matters which are subject of this Agreement,
except those expressly set forth herein.
 
No modification of waiver of any of the terms hereof or amendment or supplement
hereto shall be valid or binding unless made in writing and executed by the
parties hereto. All representations, promises, and warranties made by the
parties in this Agreement are cumulative and in addition to those imposed by
law, statute, equity or otherwise, and they are to survive the execution and
delivery hereof. The parties’ obligations of confidentiality and non-disclosure
as set forth herein are to survive the termination of this Agreement.
 
18. Severability of Provisions.
 
If any provision of this Agreement shall be held invalid, such invalidity shall
not affect any other provision which can be given effect without the invalid
provision, and to this end, the provisions of this Agreement are intended to be
and shall be deemed severable.
 
19. Governing Law; Successors and Assigns.
 
This Agreement shall be governed by and be construed in accordance with the
internal laws of the State of New York, without regard to conflicts of law
principles that would result in the application of the law of another
jurisdiction. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and, subject to the provisions of Section 14, their
respective permitted successors and assigns.
 
20. Arbitration.
 
(a) All disputes, controversies or differences which may in any way arise
between the parties from or connected with this Agreement, including the
interpretation, performance or nonperformance hereof, shall be submitted to and
finally determined in New



--------------------------------------------------------------------------------

York City, New York, by arbitration by three arbitrators (the “Arbitrators”)
from the American Arbitration Association (“AAA”), such Arbitrators to be chosen
from an AAA-approved list of arbitrators who are residents of the United States.
IDT and Distributor shall each select one Arbitrator and shall mutually agree
upon the selection of the third Arbitrator. If the parties are not able to agree
upon the third Arbitrator, then the Arbitrators selected by the parties shall
select the third Arbitrator. The fees and expenses of said Arbitrators shall be
shared equally by the parties.
 
(b)     The parties intend and hereby manifest that the decision of the
Arbitrators shall be according to the provisions of this Agreement, or according
to the laws of the State of New York in matters, if any, not covered by this
Agreement. Such decision shall be final and binding upon the parties, and
judgment upon the award may be entered in any court having jurisdiction.
 
(c)     Each of the parties acknowledges that, in view of the uniqueness of
arrangements contemplated by this Agreement, the parties would not have an
adequate remedy at law for money damages in the event that this Agreement were
not performed in accordance with its terms. Accordingly, each of the parties
agrees that the other party hereto shall be entitled to specific enforcement of
the terms hereof in addition to any other remedy to which such party may be
entitled at law or in equity.
 
(d)     For the purposes of any proceedings arising out of this Agreement,
including proceedings incidental to or in aid of this Agreement to arbitrate or
proceedings pursuant to Section 21 of this Agreement, each party hereby submits
to the exclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York County for purposes of all legal proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby and for purposes of any
proceedings to seek to enforce an arbitration award. Each of the parties
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
 
(e)     If any of the parties, notwithstanding the foregoing, should attempt
either to resolve any dispute arising in connection with this Agreement in a
court of law or equity or to forestall, preempt, or prevent arbitration of any
such dispute by resort to the process of a court of law or equity, and such
dispute is ultimately determined to be arbitrable by such court of law or
equity, the Arbitrator shall include in his award an amount for the other party
equal to all of the other party’s costs including attorney’s fees, incurred in
connection with such arbitrability determination.
 
21.     Reservation.
 
Each of the parties reserves its right to commence judicial proceedings against
the other party for the purpose of securing or obtaining remedies of attachment,
garnishment, seizure or any others to secure the effectiveness of an award or
judgement on a claim for the payment of monies against the other party, a claim
for specific enforcement of the terms of the Agreement or



--------------------------------------------------------------------------------

in aid or for proceedings ancillary to arbitration, or to enforce an arbitration
award or to seek injunctive or other relief against the other party for
violation of Section 12 hereof.
 
22. Interpretation.
 
Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Law. The paragraph headings of this
Agreement are for convenience only and shall not be used in interpreting or
construing this Agreement.
 
23. Waiver.
 
The failure at any time or times, by any party hereto to require strict
performance by the other party of any provisions of this Agreement or to
exercise any of its rights hereunder shall not waive, affect or diminish any
right of such party thereafter to demand strict compliance and performance
therewith.
 
24. Notices.
 
Whenever notice is required to be given under the terms of this Agreement to
either party, it shall be by certified mail, return receipt requested:
 
If to IDT, addressed as follows:
 
IDT Netherlands, B.V.
Ganges Plaza, 108 Ganges Street
El Paraiso Industrial Park,
Rio Piedras, Puerto Rico 00926
Attention: Douglas Mauro
Fax: (973) 438-1427
 
If to Distributor, addressed as follows:
 
Union Telecard Alliance, LLC
44 Cherry Valley Avenue
West Hempstead, NY 11552
Attention: CEO
 
with copies to:
 
Union Telecard Alliance, LLC
44 Cherry Valley Avenue
West Hempstead, NY 11552
Attention: President
 
and
 
Harry C. Beatty, Esq.
Kent, Beatty & Gordon, LLP



--------------------------------------------------------------------------------

425 Park Avenue
New York, NY 10022-3598
 
or to such other or future address as either party may specify to the other, all
by notice in accordance to the provisions hereof.
 
25. Force Majeure.
 
(a) Any delays in or failure of performance by any party under this Agreement
shall be excused and not considered a breach hereof if such delay or failure is
caused by revolutions, insurrections, riots, sabotage, wars, acts of enemies or
terrorists, national emergency, strikes or labor disputes, floods, fires, acts
of God, acts of Government (including laws, governmental regulations, orders,
judicial decrees, treaties, embargoes enacted or promulgated by any country or
sovereignty or any agency thereof), or by any similar cause not within the
reasonable control of the party whose performance is affected thereby (each a
“force majeure event”); provided that such party shall have exercised reasonable
diligence, including the commercially reasonable expenditure of funds and the
making of commercially reasonable capital expenditures for the purpose of
preventing such delay or failure of performance.
 
(b) If circumstances of the type described in Section 25(a) above prevail and a
party is not discharging its obligations in full in all material respects
hereunder, then the other parties shall be entitled by written notice to the
party whose performance is prevented by such force majeure event to suspend the
operation of all or any provisions of this Agreement and make any alternative
commercial arrangements necessary to protect its commercial interests,
notwithstanding and despite any provision or restriction of this Agreement to
the contrary. If any such other party makes any such alternative arrangements,
the suspension of the provisions of this Agreement shall continue until the
force majeure event which has prevented the initial party’s substantial
performance hereunder has ceased to exist.
 
26. Insurance.
 
Distributor shall maintain reasonable commercial liability and property
insurance policies with carriers and in amounts generally accepted in the
industry. The aforesaid insurance policies must insure Distributor against any
loss, claim, liability or suit of bodily injury, death, personal injury or
property damage arising from or in connection with the distribution of Products.
The insurance policies will name IDT as an additional insured as respects its
interests under the term and conditions of this Agreement. Distributor shall
provide IDT a certificate in evidence of this insurance upon execution of the
Agreement and each insurance renewal thereafter for the duration of this
Agreement. The certificate shall provide that the insurance issued under this
Section 26 shall not be altered or cancelled until after thirty (30) days
written notice to IDT. Such insurance shall not be cancelled by Distributor
without IDT’s prior written approval.



--------------------------------------------------------------------------------

 
27. Counterparts.
 
This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute on one and the
same instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
 
[Signatures on the following page.]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the appearing parties hereto have caused this Agreement to
be executed by their duly authorized representatives as of the date first above
written.
 
IDT NETHERLANDS, B.V.
 
UNION TELECARD ALLIANCE, LLC
        
By: IDT Corporation, as Member
By:
  

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

    
Name:
     
Name:
    
Title:
     
Title: